DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on August 23, 2021 is acknowledged.

Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the pressure sensitive adhesive" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katami et al. (US 20150376477 A1) in view of Ogata et al. (US 5691064).

As to claims 1 and 7, Katami discloses a pressure-sensitive adhesive (PSA) sheet for an optical component (0001 and 0007) such as displace device (0002).  

The PSA sheet of Katami comprises an acrylic polymer (A) (acryl based polymer) that is crosslinked with a polyfunctional monomer e.g. “hexanediol di(meth)acrylate…urethane acrylate “ (polyfunctional (meth)acrylate) (0014 and 0103).  

The PSA sheet of Katami comprises an acrylic polymer (B) (acryl-based oligomer) having Mw of 1,000 to 30,000 (0105).  It is submitted that acrylic polymer (B) of Katami has identical Mw as the Mw of the acryl based oligomer disclosed by the present application. See 0094 of US Patent Application Publication No. 20210246338 A1 (“the published application”).  As such, the acrylic polymer (B) of Katami suggests acryl based oligomer.  Katami further discloses that Tg of the acrylic polimer (B) is preferably 40 to 300°C for suitable flexibility, good adhesion strength and good conformability (0131).  Given that the range of Tg of acryl based oligomer of the claimed invention (60°C or higher) overlaps or lies within the Tg disclosed by Katami, a prima facie case of obviousness exists.  MPEP 2144.05 (I). 

As to claim 1, the difference between the claimed invention and the prior art of Katami is that Katami does not explicitly disclose the properties of the PSA (G’25, tanδ25, tanδ100, difference between tanδ25 and tanδ100, and Tg.  

However, Ogata discloses a release film used for moving a part with a pressure sensitive attached to the part that can be used even in a low temperature atmosphere such that in the winter season (column 1, lines 5-10).   Ogata further discloses that the PSA has Tg of -50°C to -20°C (Tg of -15°C or lower) in order to for a PSA having suitable cohesive force and adhesion (column 3, lines 22-35).  Ogata further discloses acrylic based PSA having acrylic ester to enable easy control of the Tg value of the PSA (column 3, lines 45-50).  

Katami discloses use of acrylic ester such as alkyl (meth)acrylate (0069) in  formation of the acrylic PSA of the invention. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form a PSA having the Tg as claimed and as rendered obvious by Ogata, motivated by the desire to provide suitable adhesion and cohesion.  

As to the claimed properties G’25, tanδ25, tanδ100, and difference between tanδ25 and tanδ100, Katami as modified by Ogata does not explicitly disclose these properties.  However, it is submitted that the PSA sheet of Katami as modified by Ogata as set forth previously renders obvious claimed PSA sheet.  Accordingly, absent any factual 

As to claim 1 recitation “A pressure sensitive sheet for bonding members of a bendable image display device”, this recitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA sheet of Katami as modified by Ogata renders obvious claimed PSA sheet, it meets the intended use of the claimed PSA sheet.

As to claim 2, Katami as modified by Ogata does not explicitly disclose the property of storage elastic modulus as claimed.  However, it is submitted that the PSA sheet of Katami as modified by Ogata as set forth previously renders obvious claimed PSA sheet.  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the PSA of Katami would intrinsically have the claimed property.   MPEP 2112.01 (I).  

As to claim 3, Katami discloses that the PSA sheet has a gel fraction of not less than 65% (0159). 



As to claim 9, Katami as modified by Ogata does not explicitly disclose the property of adhesive strength as claimed.  However, it is submitted that the PSA sheet of Katami as modified by Ogata as set forth previously renders obvious claimed PSA sheet.  Accordingly, absent any factual evidence on the record, it would be reasonable to presume that the PSA of Katami would intrinsically have the aforementioned adhesive strength. MPEP 2112.01 (I).  

As to claim 10, Katami discloses that the PSA sheet has a thickness of 12-350 µm (0024), which overlaps with the claimed thickness of 10-150 µm. 

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Katami et al. (US 20150376477 A1) in view of Ogata et al. (US 5691064) as applied to claim 1 above, and further in view of Takarada et al. (US 20130123417 A1).

As to claim 4, Katami generally discloses that the acrylic polymer (A) is a polymer that includes alkyl (meth)acrylate having a straight chain or branched  alkyl group as an essential monomer unit (0069).  Further, Katami discloses that examples of the alkyl (meth)acrylate include alkyl (meth)acrylate whose alkyl group has 1 to 20 carbon atoms. Katami further discloses that the alkyl (meth)acrylates can be used singly or in combinations of two or more (0070).  Katami further discloses examples of alky (meth)acrylate whose alkyl group has 1-20 carbon atoms such as “methyl (meth)acrylate… 2-ethylhexyl (meth)acrylate…dodecyl (meth)acrylate [lauryl acrylate]…and eiscosyl(meth)acrylate.” (0070).  

Katami further discloses that the acrylic polymer (A) includes preferably not less than 5 parts by weight of a hydroxyl group containing monomer (polar group containing monomer) (0074-0075) and preferably not less than 5 parts by weight of a nitrogen atom containing monomer (0076-0077), which renders obvious 5-25 parts by weight of one or more polar group containing monomer of claim 4. 

As to claim 4, Katami does not explicitly disclose 30-70 parts by weight of (meth)acrylic acid C10-20 alkyl ester and 15-60 parts by weight of C1-9 alkyl ester.  

However, Takarada discloses a PSA sheet suitable for laminating optical components (0001).  The PSA sheet of Takarada is excellent in the resistance to clouding caused by humidification and excellent in the level difference absorbability (0017).  The PSA sheet of Takarada includes acrylic polymer A formed using at least 40 wt% or more of C10-C16 alkyl (meth)acrylate (30-70 parts by weight of (meth)acrylic C10-20 chain alkyl ester) in particularly lauryl acrylate from the viewpoint of the resistance to clouding (0040-0041) and 15 to 45% by weight of C1-9 allkyl (meth)acrylate (15-60 parts by weight C1-9 chain alkyl ester) (0050) in order to avoid the PSA layer becoming too soft (0047).  Takarada further discloses an 50 parts by weight of lauryl acrylate ((meth)acrylic C10-20 chain alkyl ester), 32 parts by weight of 2-ethylhexyl acrylate (C1-9 chain alkyl ester), 8 parts by weight of 4-hydroxybutyl acrylate, and 10 parts by weight of N-vinyl-2-pyrrolidone (Example 1). 

Katami as set forth previously disclose that the acrylic polymer (A) can contain combination of two or more alkyl (meth)acrylate whose alkyl group has 1 to 20 carbon atoms (0070).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the acryl based polymer of Katami using the combination of a (meth)acrylic acid C10-C20 alkyl ester and C1-9 chain alkyl ester monomers in the manner as claimed and as rendered obvious by Takarada, motivated by the desire to form a PSA having resistance to clouding and to avoid the PSA from becoming too soft.  

As to claim 5, Katami discloses dodecyl (meth)acrylate monomer (lauryl acrylate) among the list of monomers as suitable for use as the alkyl (meth)acrylate whose alkyl group has 1-20 carbon atoms (0070).  Moreover, Takarada specifically mentions use of lauryl acrylate as preferred monomer (0040). 

As to claim 6, Katami further discloses that the acrylic polymer (A) includes preferably not less than 5 parts by weight of a hydroxyl group containing monomer (polar group containing monomer) (0074-0075) and preferably not less than 5 parts by weight of a nitrogen atom containing monomer (0076-0077).  Moreover, Takarada also . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamasaki et al. (US 20190193374 A1) discloses a laminate for a flexible image display (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
August 30, 2021